OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
It is noted that all references hereinafter to Applicant’s specification are to the published specification US 2020/0407591, unless otherwise noted.

Response to Amendment
The Amendment filed 04 April 2022 has been entered. Claim 9 has been canceled. As such, claims 1 and 10-14 remain pending and are under consideration herein.
The amendments to the specification have overcome the objections to the specification previously set forth in the Non-Final Office Action dated 12 January 2022 (hereinafter “Non-Final Office Action”). The aforesaid specification objections have been withdrawn, and the Examiner thanks Applicant for correcting the issues.
The amendments to the claims have overcome the objections to claims 8 and 11 previously set forth in the Non-Final Office Action. The aforesaid claim objections have been withdrawn, and the Examiner thanks Applicant for amending as suggested. However, it is noted that new grounds of objection are set forth herein, necessitated by the amendments to the claims.
The amendments to the claims have overcome the rejection of the claims under 35 U.S.C. 112(b) previously set forth in the Non-Final Office Action. The aforesaid 112(b) rejection has been withdrawn.
The amendments to the claims have overcome some of the rejections under 35 U.S.C. 103 previously set forth. Any rejection not repeated herein is overcome and hereby withdrawn.
Applicant’s arguments have been considered and are addressed hereinafter.

Claim Objections
Claim 8 is objected to because of the following informalities:
In view of the amendments to claim 8 in response to the 112(b) rejection previously set forth, the Examiner respectfully suggests the following amendment: “not having any
Upon consideration of Applicant’s position on pp. 6 and 7 of the Remarks regarding the 112(b) rejection and claim objections previously set forth, it appears that Applicant intended to adopt one of the language options set forth by the Examiner (see para. 11 of the Non-Final Office Action) for overcoming the 112(b) rejection, however, did not amend the claim completely in-accordance therewith.
Based on the previously cited portions of the specification, and upon full (re)consideration thereof, the aforesaid amendment is suggested to eliminate any/all remaining issues – the issue no longer renders the claim indefinite, given the aforesaid (re)consideration and Applicant’s position(s) made of record
Appropriate correction is respectfully suggested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8, 10, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirose et al. (US 2003/0004230; “Hirose”) (prev. cited). 
“Triglycidyl Isocyanurate.” National Center for Biotechnology Information. PubChem Compound Database, U.S. National Library of Medicine, https://pubchem.ncbi.nlm.nih.gov/compound/Triglycidyl-isocyanurate (hereinafter “PubChem Database”; prev. cited; copy prev. provided) is relied upon as an evidentiary reference for the rejection of claims 8, 10, 12, and 13.
Regarding claim 8, Hirose discloses an aqueous coating composition for the inner surfaces of metal food cans [0001, 0002, 0006, 0034, 0035]. The composition comprises an acrylic-modified polyester resin and water [0008, 0034]. The acrylic-modified polyester resin is the reaction product of (i) an epoxy-modified polyester and (ii) a carboxyl-containing acrylic resin [0008]. 
The epoxy-modified polyester (i) is the reaction product of a carboxyl-containing polyester resin (a) and a 1,2-epoxy-containing compound (b) having a molecular weight of 1,200 or less [0010, 0011]. The epoxy (b) may be, inter alia, triglycidyl isocyanurate [0016-0018] (see MPEP 2131.02(II)). Applicant’s specification indicates that suitable epoxy resins for reaction with the carboxyl group of the polyester and which do not include the bisphenol and biphenol skeletons [0027] include heterocyclic compounds having two or more glycidyl groups (heteroatom(s)/heterocycles not being/including the glycidyl group(s)) [0036, 0043-0045]. Triglycidyl cyanaurate (as evidenced by the PubChem Database), shown below in Figure 1, reads on the claimed epoxy compound – that is, has a heterocyclic unit other than an epoxy group, and has three glycidyl groups, of which reads on/anticipates “having two glycidyl groups”, as the aforesaid claim language does not exclude epoxy compounds with more than two glycidyl groups, as further indicated/supported by the aforecited portion of the specification.
The carboxyl-containing polyester (a) and epoxy (b) are esterified between the terminal carboxyl group of the polyester (a) and the terminal epoxy (glycidyl) group(s) of epoxy (b) [0019-0022], at a molar ratio of epoxy to carboxyl groups of 2:1 to 1:1. The esterification is effected by mixing (a) and (b) and heating in the presence of an amine catalyst [0021].The epoxy-modified polyester (i) thus-formed has an epoxy equivalent of 2,000-10,000 [0019], as well as hydroxyl groups in the side chains thereof as a result of the esterification between the carboxyl and epoxy groups [0022]. 
The epoxy-modified polyester (i) is then reacted with the carboxyl-containing acrylic resin (ii) (an acrylate polymer or copolymer) [0023-0025] via esterification (as the main reaction) carried out by heating (i) and (ii) in the presence of an amine catalyst and solvent [0026]. The thus-formed acrylic-modified polyester has substantially no epoxy (glycidyl) groups (remaining) [0028].
Given that the molar ratio of epoxy to carboxyl groups in forming the epoxy-modified polyester (i) is 2:1 to 1:1; given that the subsequent reaction of (i) with (ii) (the acrylic resin which specifically contains the carboxyl group for said reaction) is an esterification in the presence of an amine; and given that substantially no epoxy groups remain after esterification of (i) and (ii), it logically flows that the esterification product (i) of (a) and (b) would have contained at least one epoxy group for esterification with (ii) (claim 8 recites “the reaction product having an epoxy group”). 
However, in addition to the rationale above, it is noted that Applicant’s specification indicates (1) the epoxy resin is the esterification product of the epoxy compound (not having bisphenol or biphenol skeleton) with the carboxyl-group containing polyester carried out while heating, with or without a catalyst, at an epoxy to carboxyl molar ratio of 1:1 [0069-0074], resulting in an epoxy equivalent of 200-200,000 [0075]. Thereafter, (2) acrylic monomers are polymerized to form the acrylate copolymer [0082, 0083, 0092, 0095]. Thereafter, (3) the epoxy resin (i.e., epoxy-modified polyester) and the acrylate copolymer are esterified in the presence of an amine catalyst while heating, resulting in an oxyester linkage formed from the epoxy group of the epoxy resin and the carboxyl group of the acrylate copolymer [0101, 0103, 0104-0110, 0181, 0188, 0199].
Given the rationale set forth above in paragraph 20, and further, given that Applicant’s specification indicates the epoxy resin is substantially identical to the epoxy-modified polyester (i) (epoxy to carboxyl group ratio, epoxy compound/functionality, esterification conditions; epoxy equivalent); as well as indicates that the epoxy resin and the acrylate copolymer are esterified under substantially identical conditions to those disclosed in Hirose (heat and amine catalyst) to form the oxyester link, it stands to reason that the epoxy-modified polyester (i) of Hirose would have included an epoxy group for the subsequent esterification reaction with the carboxyl-containing acrylic resin (ii) (i.e., acrylate copolymer), and that said subsequent esterification reaction would have occurred between said epoxy group(s) and the carboxyl group(s) of the acrylic resin (ii), absent factually-supported objective evidence to the contrary (see MPEP 2112(IV), (V); 2112.01(I) – where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established). 
In view of the foregoing, it can be said that the aqueous coating composition of Hirose anticipates the aqueous coating composition of claim 8. The acrylic-modified polyester reads on the (claimed and disclosed) composite resin, said resin including a moiety of an epoxy resin (the epoxy-modified polyester (i)) and a moiety of a carboxyl-group containing acrylate copolymer (the acrylic resin (ii)). Based on Applicant’s specification, the claimed composite resin is a copolymer of the epoxy resin and the acrylate copolymer. The epoxy-modified polyester (i) formed from triglycidyl isocyanurate reads on the claimed epoxy compound, as discussed above. 
Regarding claim 10, the epoxy-modified polyester (i) has an epoxy equivalent of 2,000-10,000 (as set forth above).
Regarding claim 12, as set forth above in the rejection of claim 8, the epoxy compound (b) is triglycidyl isocyanurate, of which is a heterocyclic (nitrogen heteroatoms) 6-membered ring have tri-epoxy functionality, as evidenced by the PubChem Database [pp. 1, Synonyms; pp. 2, 2D Structure], and whose structure is reproduced below in Figure 1.

    PNG
    media_image1.png
    264
    250
    media_image1.png
    Greyscale

Figure 1. Triglycidyl isocyanurate

Given the tri-functionality, as well as the esterification of (a) and (b) being conducted at a molar ratio of epoxy to carboxyl groups of 2:1 to 1:1, it logically flows that upon esterification with the terminal carboxyl-groups of carboxyl-containing polyester (a), at least some unreacted glycidyl groups of the epoxy compound (b) (specifically triglycidyl isocyanurate) would be positioned as-/define a side chain of (or otherwise introducing branching into) the backbone of epoxy-modified polyester (i), absent factually-supported objective evidence to the contrary. As such, upon subsequent esterification with the acrylic resin (ii), it also logically flows that at least some of the unreacted glycidyl group(s) defining side chain(s) (and/or branches) would undergo the esterification with the carboxyl-group(s) of the carboxyl-group containing acrylic resin (ii), thereby forming acrylate copolymer side-chains (and/or branches) (absent the aforesaid evidence) (see MPEP 2112(IV), (V); 2112.01(I)).
Regarding claim 13, Hirose discloses that the aqueous coating composition coats the inner surfaces of metal food cans and forms a film having a defined thickness thereon [0035].

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hirose as applied to claims 8 and 13 above under 35 U.S.C. 102(a)(1), and further in view of Baker et al. (US 2010/0025279; “Baker”) (prev. cited).
Regarding claim 14, as set forth above, the aqueous coating composition of Hirose is coated on the inner surfaces of metal food cans (and forms a film thereon), including coated on the metal substrates which are formed into said cans [0035]. 
Hirose is silent regarding the can being formed from a plurality of members which include the aqueous coating composition disposed thereon.
Baker teaches that common metal cans for food are two-piece and three-piece cans (as is generally well recognized in the art); and that the end-wall piece(s) and side-wall are coated (in the form of sheet metal before being assembled, or after being assembled into a can) with a vinyl, polyester, or epoxy-based resin to provide protection against corrosive materials contained therein [0036, 0037, 0056; Figures 2, 3, 6]. 
Hirose and Baker are directed to metal food cans having their interior surfaces coated with a protective resin. 
Given that Hirose teaches the aqueous coating composition as suitable for coating the interior surfaces of metal food containers, including the stock metal materials therefor, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have coated the composition onto the interior of either of a two- or three-piece can, in finished or pre-assembled sheet metal form, as taught by Baker, as the aqueous coating composition is explicitly taught for the aforesaid purpose (providing corrosion protection to the can against foodstuffs contained therein) (see MPEP 2144.07). Additionally, it would have been further obvious to have coated the composition onto a two- or three-piece can as stated, as Baker teaches that all of epoxy, vinyl, and polyester resins are suitable therefor (see MPEP 2144.06(II)).
The aqueous coating composition of Hirose would have been coated on the interior surface(s) of a two- or three-piece can (coated on the sheet metal prior to forming the pieces or coated on the interior of the formed can), of which reads on the limitations of claim 14.

Claims 8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Craun et al. (US 5,290,828; “Craun”) (prev. cited) in view of (i) Ambrose et al. (US 2007/0281179; “Ambrose”) (prev. cited); (ii) Hirose; and (iii) O’Brien et al. (US 2013/0196037; “O’Brien”) (newly cited).
Regarding claim 8, Craun discloses an aqueous coating composition for metal food and beverage containers [Abstract; col 1, 1-10, 36-58; col 2; col 7, 30-49]. The composition comprises an acrylic-grafted epoxy-polyester interpolymer (and water) [Abstract; col 3, 1-12]. To form the interpolymer, ethylenically unsaturated carboxyl monomers are copolymerized in-situ with a mixture of preformed unsaturated polyester containing double bounds (specifically a carboxyl group) at the terminals thereof and an epoxy resin containing terminal oxirane groups [col 6, 7-39].
Specifically, Craun discloses that the polyester, formed from esterification of dicarboxylic acids and diols, includes carboxyl group unsaturation at (at least) the terminals thereof, which allows for copolymerization [col 3, 1-12; col 4]. 
The unsaturated polyester is heated in a small amount of solvent and then the epoxy resin containing the terminal oxirane groups (glycidyl groups) is added thereto to form a mixture [col 7, 50-57; col 3]. The mixture is held at 150°C for 1 hour [col 8, 47-50]. The epoxy resin may be a polyglycidyl ether of bisphenol-A having an epoxy equivalent weight between 140-525 and a number average molecular weight of 280-10,000; or may be a trifunctional epoxy resin/compound [col 3, 15-64].
Thereafter, a solution of initiator dissolved in ethylenically unsaturated carboxyl (group-containing) monomers including acrylic monomers such as acrylic acid and methacrylic acid is added to the unsaturated polyester/epoxy blend over the course of 1 hour at 150°C [col 7, 50-63; col 8, 50-51; col 4, 57-64; col 5, 46-60]. Thereafter, the grafted polymeric blend thus-formed is added to a heated water-amine solution to neutralize the acid groups and render the blend dispersible in water [col 7, 50-68; col 6, 15-39] (specifically dimethylethanol amine, “DMEA”). Noted that Craun also teaches that the amine may be added to the resin mixture first, followed by water [col 6, 54-56].
Applicant’s specification indicates that in order to form the epoxy resin (of the epoxy resin moiety; having an epoxy group for esterification with the acrylate copolymer), a polyester having terminal carboxyl groups [0056, 0068] is reacted with the epoxy compound not having a bisphenol nor biphenol skeleton (and having terminal epoxy groups) at a reaction temperature of 60-240°C for a time period of 0.5 to 24 hours [0070, 0071], where a catalyst is not required but may be employed [0072].
(Still in reference to Applicant’s specification) thereafter, the thus-formed epoxy resin (epoxy-modified polyester) is reacted with carboxyl-group containing monomers such as acrylic acid and methacrylic acid in the presence of an initiator [0082, 0101, 0121, 0123, 0125, 0127, 0128, 0136, 0137, 0245], the carboxyl monomers and initiator being added to the epoxy resin over the course of 1 hour at 120°C [0245-0251] (Applicant’s disclosed second and/or third methods). Thereafter, an amine neutralizer and water are added to the mixture/product at 90°C to form the aqueous dispersion of the composite resin [0245-0251]. The specification indicates that the aforesaid method of forming the composite resin results in the acrylate copolymer being grafted onto at least one terminal of the epoxy resin via an oxyester linkage formed by esterification between the carboxyl group of the carboxyl group monomer(s) and the epoxy group of the epoxy resin (epoxy-modified polyester) [see citations above]. 
In view of the foregoing, given that the unsaturated polyester and the epoxy resin of Craun are mixed and reacted in a substantially identical manner to the epoxy compound and carboxyl-group containing polyester disclosed by Applicant, and given that Craun discloses excess epoxy relative to polyester [col 8, Example 3], there is a reasonable expectation that the polyester/epoxy reaction product (before addition of initiator and unreacted carboxyl-group containing acrylic monomers) of Hirose would have exhibited an epoxy group (as claimed), absent factually-supported objective evidence to the contrary (see MPEP 2112(IV), (V); 2112.01(I)). 
Craun is silent regarding the epoxy resin (which is reacted with the unsaturated polyester having terminal carboxyl groups) not having a bisphenol nor a biphenol skeleton (as set forth above, Craun discloses that the epoxy resin may be a polyglycidyl ether of bisphenol A having a number average molecular weight of 280 to 10,000, of which includes a bisphenol skeleton), or a trifunctional epoxy compound. 
The Examiner notes that Craun was published March 1, 1994.
Ambrose (published 2007) teaches that various epoxy-based coatings have been used in the past to coat the interior of metal cans to prevent corrosion [0005]. The recycling of materials including the coatings can generate toxic by-products. Furthermore, the epoxy-based coatings which are prepared from monomers such as bisphenol A and diglycidyl ethers thereof, have been reported as having negative health effects [0005]. Ambrose teaches that there is a need for food and beverage can liners that are substantially free of BPA, BPF, BADGE, BFDGE [0005]. As such, Ambrose reasonably teaches that it was recognized in the art before the effective filing date of the invention to eliminate BPA (and diglycidyl ethers thereof) as a reactant in forming polyesters for can coatings [0005, 0006, 0016]. 
Hirose discloses a substantially similar aqueous coating composition relative to that of Craun, set forth above in the rejection of claim 8 under 35 U.S.C. 102(a)(1) (and not repeated herein for the sake of brevity). In view of the totality of the disclosures of Craun and Hirose, and in view of the aforesaid teaching (from Ambrose) to eliminate BPA or other bisphenol-type structures from food and beverage can coatings, it can be said that Hirose reasonably teaches that any of, inter alia, triglycidyl isocyanurate is a suitable/functionally equivalent epoxy-containing reactant to BPA, BPF, and the diglycidyl ethers thereof [0006, 0017, 0018] for use in forming acrylic-modified polyester-epoxy polymers for aqueous coating compositions for interior surfaces of food and beverage containers (see MPEP 2144.06 and 2144.07).
In addition to or the alternative of the aforesaid disclosure/teachings of Hirose, and in view of the foregoing teachings of Ambrose, O’Brien discloses a coating composition for food or beverage cans comprising a polymer formed from combining ethylenically unsaturated monomers with an aqueous dispersion of a water-dispersible polymer such as an acid-functional polyester (in the presence of an amine compound); as well as recognizes the health risks posed to humans as a result of the use of BPA in the aforesaid can coating compositions [Abstract; 0002-0004, 0006, 0012, 0018, 0035-0037, 0060, 0068, 0088]. O’Brien teaches that suitable diepoxides (i.e., diglycidyl ethers) which can be utilized in place of BPA or BPF (and their diepoxide analogs) for use in the aforesaid types of food or beverage can coatings include, inter alia, resorcinol diglycidyl ether [0085, 0087], i.e., a benzenediol diglycidyl ether. 
Craun, Hirose, Ambrose, and O’Brien are all directed to aqueous coating compositions for the interior surfaces of metal food and beverage containers.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have utilized either of triglycidyl isocyanurate (as taught by Hirose) or resorcinol diglycidyl ether (as taught by O’Brien) in place of the bisphenol A diglycidyl ether (epoxy resin of Craun), in order to eliminate the bisphenol structure from being present in the coating composition to reduce health concerns and increase recycle-ability, as taught by Ambrose (as well as O’Brien), and because the aforesaid di- or tri-functional glycidyl ethers would have been recognized within the art as functionally equivalent to the bisphenol A (and F) (and diglycidyl ether analogs thereof) for reacting with unsaturated polyesters in forming acrylic-modified epoxy-polyester polymers for aqueous coating compositions which are coated onto the interior surfaces of metal food and beverage cans (see MPEP 2144.06(II) and 2144.07), where an express suggestion to substitute one functionally equivalent component for another is not necessary to render such substitution obvious; and wherein it is noted, as stated above, that Craun explicitly recites that trifunctional epoxides are suitable for use in addition to difunctional.
The acrylic-grafted epoxy-polyester interpolymer of Craun, as modified, would have comprised all of the features set forth above/been formed from the same process steps as set forth above (of which are substantially identical to Applicant’s disclosed second and/or third methods), wherein the bisphenol A diglycidyl ether (epoxy which is reacted with the unsaturated polyester) would have been replaced with either of triglycidyl isocyanurate or resorcinol diglycidyl ether.
As such, it can be said that the epoxy-polyester (formed via esterification between terminal carboxyl groups of polyester and either of the aforesaid epoxy compounds having glycidyl group functionality) of Craun, as modified, would have been substantially identical to the claimed and disclosed epoxy resin (and would have included the epoxy group for reaction with the acrylic monomers being grafted thereon), as discussed above (see MPEP 2112(IV), (V); 2112.01(I)).Therefore, the acrylic-grafted epoxy-polyester interpolymer of Craun, as modified, formed via the process steps set forth above (of which are also substantially identical to Applicant’s disclosed second and/or third methods) would have been substantially identical or identical to the claimed and disclosed composite resin, absent factually-supported objective evidence to the contrary (see MPEP 2112(IV), (V); 2112.01(I)).
The aqueous coating composition of Craun, as modified, reads on all of the limitations of claim 8. The triglycidyl isocyanurate reads on the claimed epoxy compound having a unit including a heterocycle unit other than an epoxy group and two glycidyl groups. Alternatively, the resorcinol diglycidyl ether reads on the claimed epoxy compound having a cyclic hydrocarbon unit which contains benzenediol diglycidyl ether and has two glycidyl groups.
Regarding claim 10, Craun, as modified above, is silent regarding an epoxy equivalent of the epoxy resin (i.e., the epoxy-modified polyester) being 200 or more and 200,000 or less.
However, Hirose teaches that epoxy-modified polyester (i) (the reaction product of the epoxy and unsaturated polyester, formed via esterification between terminal carboxyl groups of the polyester and terminal glycidyl groups of the epoxy) preferably has an epoxy equivalent of about 2,000 to 10,000 and a number average molecular weight of 4,000 to 100,000 [0019] (Craun specifies Mn of 280-10,000). Hirose teaches that when the epoxy-modified polyester exhibits the following within the respective ranges, stability, application workability, and film performance (formed from the aqueous coating composition) are exhibited [0019].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have formed the epoxy-polyester of Craun (before addition of initiator and unreacted carboxyl-group containing acrylic monomers to the epoxy-polyester) to an epoxy-equivalent of 2,000 to 10,000, taught by Hirose, in order to improve the stability and/or workability of the aqueous coating composition and/or to improve upon the performance of the film formed therefrom.
Regarding claim 11, as set forth above in the rejection of claim 8, the interpolymer of Craun (and the aqueous coating composition as a whole), as modified, is formed via a substantially identical or identical process to that disclosed by Applicant, where Applicant explicitly states (see above citations) that the slow addition of both an initiator and the carboxyl-containing acrylic monomers, under heat, to the epoxy-polyester results in addition of the acrylic monomers (and thus formation of the acrylate copolymer) to the terminal(s) of the epoxy resin (i.e., the epoxy-polyester). Absent factually-supported objective evidence to the contrary, there is a reasonable expectation that the acrylate copolymer grafted to the epoxy-polyester (of Craun, as modified) would have been grafted to at least one of the terminals of the epoxy-polyester (see MPEP 2112(IV), (V); 2112.01(I)), thereby reading on claim 11.
Regarding claim 12, Craun discloses that in forming the unsaturated polyester (before reaction with the epoxy resin), minor amounts of ethylenically unsaturated dicarboxylic acid monomers may be copolymerized with the diacids and diols utilized to form the polyester, of which introduces random points of unsaturation (double bond) into the polyester, of which are readily reactive with the ethylenically unsaturated monomers (i.e., acrylic acid, methacrylic acid) which are subsequently copolymerized with the epoxy-polyester [col 4, 6-64]. 
In view of the foregoing embodiment, given that there would have been points of unsaturation in the polyester, formed via esterification and of which Craun discloses are readily reactive with the ethylenically unsaturated carboxyl-containing acrylic monomers which are subsequently polymerized with the epoxy-polyester, there is a reasonable expectation that through addition of the initiator and unreacted monomers (as disclosed by Craun), the carboxyl-containing monomers would addition polymerize the random points of unsaturation of the polyester and form side chains therefrom (see Applicant’s specification [0127-0137]; see MPEP 2112(IV), (V); 2112.01(I)), absent factually-supported objective evidence to the contrary.
Regarding claim 13, as set forth above in the rejection of claim 8, Craun discloses that the aqueous coating containing the interpolymer is suitably coated on the interior of metal food and beverage cans, including the metal substrates thereof [col 1, 5-10; col 2, 23-30; col 7, 40-49; col 10, 23-26], of which reads on the limitations of claim 13. Additionally or alternatively, given the aforesaid disclosure, it would have been prima facie obvious beyond any reasonable doubt for one of ordinary skill in the art, prior to the effective filing date of the invention, to have coated the aqueous coating composition of Craun, as modified, onto the interior surface of a metal food or beverage container or a metal substrate which is formed into said container, thereby also reading on the limitations of claim 13.
Regarding claim 14, Craun, as modified, is silent regarding the can being formed from a plurality of members which include the aqueous coating composition disposed thereon. 
However, as cited/discussed above, O’Brien, directed to a substantially similar and/or analogous coating/coating composition relative to those of Craun and Hirose, teaches that the aqueous coating composition is applied to two-piece and three-piece cans, before or after formation, or to portions thereof, with specific examples being the can end or body, including the interior [0012, 0035, 0135].
Given that Craun teaches the aqueous coating composition as suitable for coating the interior surfaces of metal food containers, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have coated the composition onto the interior of either of a two- or three-piece can, in finished or pre-assembled form, as taught by O’Brien, as the aqueous coating composition is explicitly taught for the aforesaid purpose (providing protection to the can against foodstuffs contained therein) (see MPEP 2144.07). Additionally, it would have been further obvious to have coated the composition onto a two- or three-piece can as stated, as O’Brien teaches that substantially identical/analogous coatings are suitable therefor (see MPEP 2144.06(II)). 
The aqueous coating composition of Craun, as modified above (see rejections of claims 8 and 13), would have been coated on the interior surface(s) of a two- or three-piece can (coated on the sheet metal prior to forming the pieces or coated on the interior of the formed can), of which reads on the limitations of claim 14.

Response to Arguments
Applicant’s arguments, see Remarks filed 04 April 2022, pp. 7-9, have been fully considered but have not been found persuasive.
On pp. 7 and 8 of the Remarks, with respect to the rejection of the claims under 35 U.S.C. 102(a)(1) as being anticipated by Hirose, Applicant asserts that the amendments to claim 8 have excluded the epoxy compounds disclosed by Hirose as reading on the claimed epoxy compound (which forms the epoxy-polyester copolymer, prior to esterification with the carboxyl group-containing acrylate copolymer).
However, Hirose explicitly discloses triglycidyl isocyanurate as the epoxy compound (see MPEP 2131.02(II)), of which is within the bounds of the claimed epoxy compound as defined by the amendments. That is, triglycidyl cyanurate includes a heterocyclic unit other than an epoxy group, and has three glycidyl groups, and thus “has” two glycidyl groups, i.e., reads on/anticipates the claim limitation of “having two glycidyl groups” given that the aforesaid is not exclusive of compounds having more than two glycidyl groups, in accordance with Applicant’s specification [0036, 0043-0045].
For this reason, Applicant’s arguments have not been found persuasive.

On pp. 8 and 9 of the Remarks, with respect to the rejection(s) of claims under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 103, Applicant asserts that the claimed invention exhibits unexpected results over the prior art of record, specifically that the use of the epoxy compound as defined by amended claim 8 in forming the composite resin results in superior anticorrosion properties, reduces the adsorption of flavors, and results in excellent retort resistance.
However, it is first noted that an assertion of unexpected results does not pertain to rejections based on anticipation (see MPEP 716.01(a)). For this first reason, Applicant’s assertion has not been found persuasive and does not pertain to the rejection(s) under 35 U.S.C. 102(a)(1) set forth herein.
Second, in accordance with MPEP 716.02(d), including (d)(I) and (d)(II), upon an assertion of an unexpected result(s), whether the unexpected result is of unexpectedly improved results/properties, or a property not taught by the prior art, the objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. In other words, the scope of the claim is compared to the scope of the evidence/data relied upon in support of the asserted unexpected result, to determine whether the result(s) would occur over the entire (scope of the) claim. 
In the instant case, it is clear that the scope of claim 8 is significantly broader than the scope of the data (Production Examples 5-7, corresponding Epoxy resins A-5 to A-7; corresponding Examples which utilize A-5 to A-7 in forming the composite resin) relied upon in support of the asserted unexpected result. Claim 8 is broad such that the polyester is not defined in terms of monomeric components; weight amounts thereof; the (specific) carboxyl group component; weight amount thereof; potential modifications; etc. Claim 8 is also broad in terms of the carboxyl group-containing acrylate copolymer in terms of all of the aforesaid. Claim 8 is also broad in terms of the weight amounts of the epoxy-polyester relative to the carboxyl-group containing acrylate copolymer. Claim 8 is also broad in terms of the amount of water relative to the amount of composite resin. Claim 8 is also broad in terms of the species encompassed within the limitations which define the structure of the epoxy compound utilized to form the epoxy resin (i.e., epoxy-polyester copolymer), wherein the aforesaid limitations encompass a vast array of species of diglycidyl (or higher glycidyl functionality) cyclic/heterocyclic epoxy compounds. Claim 8 is also broad in that it is silent relative to the content of additives which may be included in the composition and thus necessarily have a beneficial or adverse effect on any/all of the asserted unexpected properties. Claim 8 also is directed to the coating composition and not the film formed therefrom which the asserted unexpected results are attributed to, and does not recite any of the asserted unexpected properties in the claim itself. 
In contrast, all of the aforesaid factors are specified in the data relied upon in the specification in support of the claimed invention exhibiting the asserted unexpected properties (i.e., super anticorrosion properties, reduction in the adsorption of flavors, excellent retort resistance); e.g., (but not at all limited thereto – provided as a mere example to demonstrate to Applicant the breadth of the claims versus the breadth of the supporting data) the amount of the epoxy resin defining a mass ratio of 80 parts relative to 25 parts of the acrylate copolymer [Table 6, Examples 32-34]. Further, in reference/contrast to the aforesaid vast array of epoxy compound species encompassed within the scope of the claim, Applicant has tested/is relying upon a mere three species encompassed by the claim limitations, specifically resorcinol diglycidyl ether [0185], hydroquinone diglycidyl ether [0186], and isosorbide diglycidyl ether [0187], to demonstrate that all epoxy compounds encompassed by the claim would necessarily exhibit the unexpected properties.
In view of the foregoing, it is clear that the scope of the claim is significantly broader than the scope of the data relied upon in support of the asserted unexpected result(s); thus, the data/evidence is not so probative as to indicate to the Examiner that all of the aqueous coating compositions encompassed by the claim would exhibit the asserted unexpected properties.
Therefore, in view of the cited prior art of record anticipating the claimed invention, as well as explicitly disclosing the claimed and disclosed epoxy compounds as suitable for use in forming aqueous food and beverage can coating (under the rejections based on obviousness), and further in view of the claim scope analysis set forth immediately above, it is the Examiner’s position that Applicant has not met the burden of establishing that the results are, in fact, unexpected, nonobvious, and of both statistical and practical significance (see MPEP 716.02(b)(I)). 
For the reasons above, Applicant’s assertion of unexpected results has not been found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MCR/Examiner, Art Unit 1782             

/LEE E SANDERSON/Primary Examiner, Art Unit 1782